Citation Nr: 0619257	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, regional office (RO).


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, and it is not shown by credible supporting evidence 
that a stressor, which might lead to post-traumatic stress 
disorder, occurred during service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the  
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in December 2002, prior 
to the initial adjudication of the claim.  The originating 
agency informed him of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Additionally, the veteran was informed by a separate letter 
dated in December 2002 of the necessity to provide sufficient 
information to enable VA to attempt to verify his alleged 
stressors.  As the veteran's case turns on the question of 
verifiable stressors, the Board finds that he was provided 
with the notice required by the  VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
personnel and medical records and post- service medical 
records, particularly the veteran's VA outpatient treatment 
records.  A report from the U.S. Army and Joint Services 
Records Research Center (JSRRC, formerly known as the Center 
for Unit Records Research [CURR]) is of record.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. §  
3.304(f).

The veteran maintains that he has post-traumatic stress 
disorder from stressors during his 1969-1970 active duty in 
the Army.

VA outpatient treatment records dated from 2003 to 2005 note 
diagnoses of post-traumatic stress disorder, and a December 
2003 letter from the veteran's treating social worker attests 
to his having post-traumatic stress disorder as a result of 
his Vietnam service.  However, even with a diagnosis of post-
traumatic stress disorder in accordance with 38 C.F.R. § 
4.125(a), service connection is not warranted, because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which confirms his account of in-service 
stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post-traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000). 

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His service 
records indicate that he served overseas in Vietnam for 
approximately eleven months, from October 1969 to September 
1970.  His military occupational specialty (infantry 
operations and intelligence specialist) does not in itself 
indicate combat service.  There is no indication in his 
military records that he was assigned or participated in 
combat duties.  His service awards include the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and two Bronze Stars.  None of the service 
awards noted in DD 214 is reflective of active, personal 
involvement in combat (such as CIB), and there is no 
designation of "V" to indicate any such award received was 
for "Valor" in combat.  For instance, the National Defense 
Service Medal was awarded for honorable service between 
January 1, 1961 and August 14, 1974.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded for honorable service between July 4, 1965 
and March 28, 1973, in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of operations in Vietnam. Id. at 
D-20.  A Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it does not rule in, 
or rule out, combat.  Id. at 7-7, September 1996.  The 
citations for the veteran's Bronze Stars indicates that they 
were for meritorious achievement in ground operations.  The 
Board acknowledges the veteran's apparent belief that the 
Bronze Star is a combat service award; however, the receipt 
of a Bronze Star, without a "V" device, is not conclusive 
evidence of combat service.  

In conjunction with his military occupational specialty, the 
fact that he did not receive any award for combat service is 
evidence that he likely did not participate in combat.  For 
these reasons, the Board finds that the veteran is not shown 
by the objective evidence of record to have engaged in combat 
with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App  
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of post-traumatic stress 
disorder, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran has alleged stressor events which include fearing 
for his life due to mortar attacks near to the guard tower 
where he was performing guard duty; standing perimeter guard 
duty on a base under rocket attack; sweeping roads for mines; 
going on ambushes at night during which other soldiers were 
killed; and riding in jeeps on "rat patrol."

Upon review of the evidence of record, the Board finds that 
there is no independent evidence which corroborates any of 
the veteran's alleged stressors.  Service medical records and 
other military records do not provide independent 
verification of any of these events.  The service medical 
records do not show any psychiatric complaints or treatments, 
and the separation examination noted normal psychiatric 
examination.  

In an August 2003 response to a request from the RO, CURR 
noted that the information provided by the veteran was 
insufficiently specific for the purpose of conducting 
meaningful research.  During a hearing before the undersigned 
in September 2005, the veteran was requested to provide 
additional details, such as names, locations, and dates, in 
order to establish verifiable information regarding his 
claimed stressors.  The veteran was unable to provide such 
details.

In sum, there is no evidence which corroborates the 
occurrence of the various stressors alleged by the veteran.  
Despite obtaining the veteran's service personnel records and 
a report from CURR, the Board is unable to find that his 
alleged service stressors have been verified by official 
service records or other credible supporting evidence.

The weight of the credible evidence fails to show that a 
stressor which might lead to post-traumatic stress disorder 
occurred in service.  Thus, regardless of the presence or 
absence of a diagnosis of post-traumatic stress disorder, 
service connection for post-traumatic stress disorder may not 
be granted due to the lack of credible supporting evidence 
that the claimed in- service stressors occurred.  The veteran 
may apply to reopen his claim in the future, by submitting 
independent evidence to corroborate a service stressor, or by 
submitting sufficiently detailed information as would permit 
the VA to again attempt stressor verification through the 
service department.  See 38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


